
	
		I
		112th CONGRESS
		2d Session
		H. R. 3982
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Luetkemeyer
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the Secretary of Health and Human Services
		  from implementing certain rules relating to the health insurance coverage of
		  sterilization and contraceptives approved by the Food and Drug
		  Administration.
	
	
		1.Short titleThis Act may be cited as the
			 Religious Liberty Protection Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)Deeply embedded in
			 the history and traditions of the United States is the protection of religious
			 freedom. The First Amendment of the United States Constitution states
			 Congress shall make no law respecting an establishment of religion, or
			 prohibiting the free exercise thereof, and thus, it gives general
			 protection for individuals’ religious beliefs and practices.
			(2)Repeatedly during
			 the existence of the United States, Congress has reaffirmed the freedom of
			 religion by enacting, among other things, title VII of the Civil Rights Act of
			 1964, the Church amendment, the Weldon amendment, section 245 of the Public
			 Health Service Act, and the Religious Freedom Restoration Act of 1993. Through
			 their passage, the United States has augmented religious freedoms and set the
			 precedent of protection of conscience rights.
			(3)The Weldon
			 amendment has been regularly included in appropriations legislation for the
			 Department of Health and Human Services. The Weldon amendment prohibits Federal
			 agencies, States, and local governments that receive the appropriated funds in
			 the respective Act from discriminating among institutional or individual health
			 care professionals, organizations, facilities, and plans on the basis of a
			 health care entity’s refusal to provide, pay for, provide coverage of, or refer
			 for abortions.
			(4)The United States has a history of
			 protecting individuals, organizations, facilities, and plans from being
			 penalized or discriminated against due to their religious beliefs and moral
			 values. Until the enactment of the Patient Protection and Affordable Care Act
			 (Public Law 111–148), the Federal Government has never sought to impose
			 specific health care coverage or care requirements that infringe on the
			 conscience rights of insurers, purchasers of insurance, plan sponsors,
			 beneficiaries, and other stakeholders, such as individual or institutional
			 health care entities.
			(5)The Patient Protection and Affordable Care
			 Act grants the Department of Health and Human Services the authority to provide
			 a list of detailed services to be included as essential health benefits (as
			 defined in section 1302(a) of the Patient Protection and Affordable Care Act),
			 and preventive health services described in section 2713 of the Public Health
			 Service Act. These services represent a new nationwide coverage requirement for
			 health plans.
			(6)The Patient Protection and Affordable Care
			 Act provides a narrow exemption for religious groups that object to
			 participation in government health programs generally, but it does not allow
			 purchasers, plan sponsors, and other stakeholders with religious or moral
			 objections to specific required items or services to decline providing or
			 obtaining coverage of such items or services, or allow health care entities
			 with such objections to decline to provide them.
			(7)By creating new barriers to health
			 insurance and causing the loss of existing insurance arrangements, these
			 inflexible mandates in the Patient Protection and Affordable Care Act
			 jeopardize the ability of individuals to exercise their rights of conscience
			 and their ability to freely participate in the health insurance and health care
			 marketplace.
			(8)In a significant
			 move from the current free insurance coverage market, the Department of Health
			 and Human Services issued an interim rule on August 1, 2011, requiring
			 individual and group health plans to cover free sterilization and all
			 contraceptives approved by the Food and Drug Administration.
			(9)Within the list of contraceptives approved
			 by the Food and Drug Administration are drugs containing abortifacient
			 substances and effects, including Levonorgestral commonly known as Plan B and
			 ulipristal acetate marketed as Ella. Thus, the Patient Protection and
			 Affordable Care Act effectively mandates employers to provide health care
			 insurance covering abortion drugs and services, which is a violation of
			 numerous Federal provisions aforementioned.
			(10)On January 20, 2012, the Department of
			 Health and Human Services announced that it would not broaden the religious
			 exemption it included in its August 1, 2011, interim rule. Instead, it gave
			 institutions and employers with religious and moral objections to including
			 free sterilization and all contraceptives approved by the Food and Drug
			 Administration in their offered health insurance plan an additional year to
			 adapt their consciences to the mandate.
			3.Protecting rights
			 of conscience
			(1)Prohibition on
			 implementation of certain rulesNotwithstanding any other provision of law,
			 the Secretary of Health and Human Services shall not implement or enforce any
			 provision of the interim final rule published on July 19, 2010 (75 Federal
			 Register 41726) or any amendment to such rule, including the amendment
			 published on August 3, 2011 (76 Federal Register 46621), insofar as such
			 provision or amendment relates to requiring any individual or entity to provide
			 coverage of sterilization or contraceptive services to which the individual or
			 entity is opposed on the basis of religious belief.
			(2)Clarification on
			 application to PPACA requirementsSection 1302(b) of the Patient Protection
			 and Affordable Care Act (Public Law 111–148; 42 U.S.C. 18022(b)) is amended by
			 adding at the end the following new paragraph:
				
					(6)Special
				ruleA health plan shall not
				be considered to have failed to provide the essential health benefits package
				described in subsection (a) (or preventive health services described in section
				2713 of the Public Health Service Act), to fail to be a qualified health plan,
				or to fail to fulfill any other requirement under this title on the basis that
				the plan does not provide (or pay for) coverage of sterilization or
				contraceptive services because—
						(A)providing (or
				paying for) such coverage is contrary to the religious or moral beliefs of the
				sponsor, issuer, or other entity offering the plan; or
						(B)such coverage, in
				the case of individual coverage, is contrary to the religious or moral beliefs
				of the purchaser or beneficiary of the
				coverage.
						.
			
